Order filed, August 09, 2022.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-22-00500-CR
                                   ____________

                       DEAUNDRIC JAQUAY DORSEY, Appellant

                                          V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 180th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 1645467


                                       ORDER

         The reporter’s record in this case was due February 7, 2022. See Tex. R.
App. P. 35.1. The court sent past due notice for the reporter’s record on July 15,
2022. No response was received, and the record has not been filed with the court.
Because the reporter’s record has not been filed timely, we issue the following
order.

         We order Serena Pace Wagner, the court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                     PER CURIAM


Panel Consists of Justices Spain, Poissant, and Wilson